DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/2/21 have been fully considered but they are not persuasive.  Applicant states that “Fulmer merely discloses applying a same detergent dosage for all detergent types . . . the detergent information in Fulmer merely includes dosage information and is ‘based on the amount of treating chemistry provided to the dispenser and/or based on an amount of laundry in the treating chamber.’”  However, Applicant is mischaracterizing the teachings of Fulmer.  Fulmer teaches that the amount of treating composition to supply “may be based on the amount of treating chemistry provided to the dispenser and/or based on an amount of laundry in the treating chamber” (para. 183, emphasis .

Response to Amendments
The rejections of claims 1-9 and 11-15 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200002874 by Kessler et al. in view of U.S. Patent Application Publication 20200193112 by Pang et al. and U.S. Patent Application Publication 20140277751 by Fulmer et al.
As to claim 1, Kessler teaches an electronic device comprising a camera (para. 19); and a processor configured to input an image acquired by photographing a detergent container to acquire detergent information including a type (e.g. composition) of detergent (para. 97); and guide an amount of detergent dispensed based on washing information corresponding to the type of detergent (paras. 45, 97).
Kessler teaches that its device is a washing machine and that determining an amount of detergent to dispense is based on washing information (para. 97), but it does not explicitly teach a weight sensor, automatic detergent dispensing unit, that the type of detergent includes an amount of detergent dispensed for a unit of laundry amount, acquiring a laundry amount from the weight sensor, and automatically dispensing the detergent based on the laundry amount and the amount of detergent dispensed for the unit laundry amount.  However, Fulmer teaches a weight sensor (para. 76), an automatic detergent dispensing unit (para. 291), acquiring a laundry amount from the weight sensor (para. 86), and dispensing detergent based on the laundry amount (para. 183).  One of ordinary skill in the art would have recognized as obvious to provide a weight sensor to determine an amount of laundry so that a proper amount of detergent can be supplied, as taught by Fulmer.  

The limitations regarding dispensing a first detergent if a first detergent is recognized and dispensing a second detergent if a second detergent is recognized are interpreted to mean that the detergent dispensed is the one identified by the device.  This is taught by Kessler and Fulmer, as discussed above.
Kessler teaches that detergent information may be acquired by, for example, querying a database (see paras. 31, 51); it does not teach acquiring detergent information from a neural network trained using images of a plurality of detergent 
Kessler teaches that the container can be identified using an imprint or a bar code (para. 82), but Pang recognizes that bar codes may be improper (abstract) or the product may not by already known and identified (para. 3).  Pang teaches that images of the object may be processed in conjunction with a neural network to identify the object based on its physical characteristics (para. 35), determine a confidence level (para. 38), and train the neural network to identify objects in subsequent images (para. 37).  Additionally, Pang teaches that its method can learn and adapt to changes in physical features of objects, such as when the features change over time or seasonally (para. 21).  
One of ordinary skill in the art would have been motivated to use a trained neural network to identify detergent containers in order to identify the detergent therein when methods taught by Kessler may be inadequate, such as when a bar code identifier is missing or incorrect, or when the product is previously unknown.  Pang teaches clear advantages of using a learning and training neural network to identify objects over a static database that may not have information of previously identified physical features.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Kessler teaches identifying a position of a region of interest, such as a label (para. 111) from an image and identifying text (characters) within the region of interest (para. 97), and acquiring detergent information based on information 
As to claim 3, Kessler teaches that text may include a trademark, product description, product type, or manufacturer (see paras. 96, 97, 112).  Pang also suggests the use of such information (para. 35).
As to claim 4, Pang teaches that the trained model is generated by training the neural network using a plurality of images of objects (para. 37) using regions of identification elements and text within images (para. 35).  One of ordinary skill in the art would have recognized as obvious that Pang’s teachings of regions of identification elements effectively includes the labeling coordinates (i.e. the location of labels) within the image (see para. 35).
As to claim 5, Pang teaches that labeling may include text corresponding to the location of an information element within an image of an object (para. 35).  Kessler also teaches that text may indicate an information element (paras. 96, 97, 112).
As to claim 6, one of ordinary skill in the art would have recognized as obvious that the text information taught by Kessler and Pang would at least include a word.
As to claim 7, Pang teaches that the plurality of images input into the trained neural network are different in at least a type, angle, brightness, distance, or blur in order to develop a more robust trained network (para. 47).
As to claim 8, Kessler teaches acquiring washing information corresponding to detergent information by searching a database, the washing information including an amount of detergent dispensed (para. 97).

As to claim 11, Kessler teaches the use of a database, but does not explicitly teach a processor configuration to account for when detergent information is absent from the database.  Pang is silent as to initial training of its neural network, but does teach that information for training may be sources from trusted sources (para. 82).  Despite the absence of explicit teachings, one of ordinary skill in the art would have readily recognized as obvious that if detergent information acquisition from the trained model and/or database fails, a user may input information to update the trained model using the input information and acquired images, as suggested by Pang.
As to claim 12, Pang teaches that the trained model is generated by training the neural network using images and labeled information (paras. 35-37).

As to claim 14, one of ordinary skill in the art would have understood that second detergent information from a second detergent container input into the trained model would be stored in the memory and the device would guide an amount of detergent using the second detergent information; such operation would be required upon use of a different detergent than one previously used (otherwise, the device would be unable to use different detergents).
As to claim 15, Kessler teaches a method comprising photographing a detergent container and acquiring detergent information corresponding to the container as the image is input (para. 97), and guiding an amount of detergent dispensed based on washing information corresponding to the detergent information (paras. 45, 97).
Kessler teaches determining an amount of detergent to dispense is based on washing information (para. 97), but it does not teach that the type of detergent includes an amount of detergent dispensed for a unit of laundry amount, acquiring a laundry amount based on the weight of the laundry, and automatically dispensing the detergent based on the laundry amount and the amount of detergent dispensed for the unit laundry amount.  However, Fulmer teaches acquiring a laundry amount from a weight sensor (para. 86), an automatic detergent dispensing unit to automatically dispense 
Fulmer further teaches that detergent information is acquired, the detergent information including dosage information such as concentration or amount and dispensing information such as an amount or concentration (para. 69).  One of ordinary skill in the art would have understood that an “amount of detergent dispensed for a unit of laundry amount,” as presently claimed, represents a detergent’s concentration, dosing amount, and dispensing information including concentration and amount, as taught by Fulmer.  Essentially, Fulmer teaches acquiring such detergent type information so that a proper amount of a given detergent is dispensed based on its concentration and intended dosing amount (see paras. 182 and 298, stating that dispensing may be based on the known concentration of the supplied treating chemistry).  Fulmer teaches the importance of maintaining detergent concentrations in wash water (see paras. 147, 151), and it would have been readily apparent to one of ordinary skill in the art from Fulmer’s teachings that a detergent type information and a determined amount of laundry are crucial to achieving the proper concentration in wash water.
The limitations regarding dispensing a first detergent if a first detergent is recognized and dispensing a second detergent if a second detergent is recognized are 
Kessler teaches that detergent information may be acquired by, for example, querying a database (see paras. 31, 51); it does not teach training a neural network using images of detergent containers and acquiring detergent information as an image is input into trained neural network.  However, one of ordinary skill in the art would have recognized as obvious to employ a trained neural network to identify detergent information corresponding to a photographed detergent container.
Kessler teaches that the container can be identified using an imprint or a bar code (para. 82), but Pang recognizes that bar codes may be improper (abstract) or the product may not by already known and identified (para. 3).  Pang teaches that images of the object may be processed in conjunction with a neural network to identify the object based on its physical characteristics (para. 35), determine a confidence level (para. 38), and train the neural network to identify objects in subsequent images (para. 37).  Additionally, Pang teaches that its method can learn and adapt to changes in physical features of objects, such as when the features change over time or seasonally (para. 21).  
One of ordinary skill in the art would have been motivated to use a trained neural network to identify detergent containers in order to identify the detergent therein when methods taught by Kessler may be inadequate, such as when a bar code identifier is missing or incorrect, or when the product is previously unknown.  Pang teaches clear advantages of using a learning and training neural network to identify objects over a static database that may not have information of previously identified 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711